Case 5:16-cv-10444-JEL-MKM ECF No. 1597, PageID.61105 Filed 04/15/21 Page 1 of 2




                               UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF MICHIGAN
                                    SOUTHERN DIVISION


  LUKE WAID, et al.,                                Case No. 5:16-cv-10444-JEL-MKM

                 Plaintiffs,                        Hon. Judith E. Levy

         v.

  GOVERNOR RICHARD D. SNYDER, et al.,

                 Defendants.


                                  NOTICE OF APPEARANCE

        Please enter my appearance pursuant to L.R. 83.25 as additional counsel of record for the

 defendants Veolia North America, LLC, Veolia North America, Inc. and Veolia Water North

 America Operating Services, LLC.

                                  Linda X. Shi
                                  Mayer Brown LLP
                                  71 S. Wacker Dr.
                                  Chicago, IL 60606
                                  (312) 701-8595
                                  lshi@mayerbrown.com

        Attorneys Cheryl Bush and Michael Williams of the firm Bush Seyferth PLLC, 100 W.

 Big Beaver Rd., Suite 400, Troy, MI 48084, will continue to serve as local counsel for the

 aforementioned defendants.


                                                  /s/ Linda X. Shi
                                                  Linda X. Shi
                                                  Mayer Brown LLP
                                                  71 S. Wacker Dr.
                                                  Chicago, IL 60606
                                                  (312) 701-8595
                                                  lshi@mayerbown.com
Case 5:16-cv-10444-JEL-MKM ECF No. 1597, PageID.61106 Filed 04/15/21 Page 2 of 2




                                 CERTIFICATE OF SERVICE

         I hereby certify that I electronically filed the foregoing document with the Clerk of Court
 using the Court’s ECF system, which will send notification to all counsel of record that have
 appeared in this case.

                                                              /s/ Linda X. Shi
                                                              Counsel for VNA Defendants
